Exhibit 10.1

WAIVER AND SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This WAIVER AND SECOND AMENDMENT TO THIRD AMENDED AND RESATTED CREDIT AGREEMENT
(this “Agreement”), dated as of June 10, 2016 is entered into by and among
FAMOUS DAVE’S OF AMERICA, INC., a Minnesota corporation, D&D OF MINNESOTA, INC.,
a Minnesota corporation, LAKE & HENNEPIN BBQ AND BLUES, INC., a Minnesota
corporation, FAMOUS DAVE’S RIBS, INC., a Minnesota corporation, FAMOUS DAVE’S
RIBS-U, INC., a Minnesota corporation, and FAMOUS DAVE’S RIBS OF MARYLAND, INC.,
a Minnesota corporation (each individually a “Borrower” and collectively, the
“Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on
behalf of the Lenders under the Credit Agreement (as hereinafter defined) (in
such capacity, the “Administrative Agent”), and the Lenders.

RECITALS

A. The Borrowers, certain banks and financial institutions from time to time
party thereto (the “Lenders”) and the Administrative Agent are parties to that
certain Third Amended and Restated Credit Agreement, dated as of May 8, 2015 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement,
as amended hereby) and the other Loan Documents executed in connection
therewith.

B. The Borrowers have informed the Administrative Agent that they have failed to
comply with (i) the Consolidated Cash Flow Ratio financial covenant under
Section 14.02 of the Credit Agreement as of the fiscal quarter ending April 3,
2016 (the “Consolidated Cash Flow Ratio Event of Default”) and (ii) the Minimum
Consolidated EBITDA financial covenant under Section 14.05 of the Credit
Agreement as of the fiscal quarter ending April 3, 2016 (the “Minimum
Consolidated EBITDA Event of Default”; together with the Consolidated Cash Flow
Ratio Event of Default, collectively, the “Existing Events of Default”).

C. The Borrowers have requested that the Lenders agree to (i) waive the Existing
Events of Default and (ii) make certain amendments to the Credit Agreement.

D. The Lenders have agreed to do so, but only pursuant to the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Waiver of Existing Events of Default. Subject to the terms and conditions set
forth herein, the Administrative Agent and the Lenders hereby waive the Existing
Events of Default; provided that the foregoing waiver shall not be deemed to
modify or affect the obligations of the Borrowers to comply with each and every
other obligation, covenant, duty or agreement under the Loan Documents and all
other instruments, documents and agreements issued, executed or delivered in
connection with the Loan Documents, in each case as amended. This waiver is a
one-time waiver and shall not be construed to be a waiver of, or in any way
obligate the Administrative Agent or the Lenders to waive, any other Default or
Event of Default under the Loan Agreement or the other Loan Documents that have
occurred or that may occur from and after the date hereof.



--------------------------------------------------------------------------------

2. Estoppel, Acknowledgement and Reaffirmation. Each of the Borrowers hereby
acknowledges and agrees that, as of June 10, 2016, the aggregate amount of the
Total Converted Term Loan Outstandings and Total Revolving Credit Outstandings
Loans was not less than $12,649,377, which amount constitutes a valid and
subsisting obligation of the Borrowers to the Lenders that is not subject to any
credits, offsets, defenses, claims, counterclaims or adjustments of any kind.
Each of the Borrowers hereby acknowledges the existence and continuance of the
Existing Events of Default and acknowledges that such Existing Events of Default
have not been waived or cured prior to the date hereof. Each of the Borrowers
hereby acknowledges its obligations under the Loan Documents, reaffirms that
each of the Liens and security interests created and granted in or pursuant to
the Loan Documents is valid and subsisting and agrees that this Agreement shall
in no manner impair or otherwise adversely affect such obligations, Liens or
security interests, except as explicitly set forth herein.

3. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, effective as of the Effective Date, the Credit Agreement is hereby
amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in their correct alphabetical order:

“California Litigation Surety Bond” means that certain surety bond issued for
Famous Dave’s by one or more sureties mutually acceptable to the Borrowers and
the Administrative Agent or a cash collateral deposit posted by the Borrowers in
connection with that certain action titled Famous Dave’s of America, Inc. v. SR
el Centro FD, Inc., et al., Case No. BC589329, in the Superior Court of the
State of California, County of Los Angeles, Central Division.

“Cash Collateral Deposit” means an amount equal to $1,202,250 pledged and
deposited by one of the Borrowers with the Administrative Agent pursuant to the
Cash Collateral Security Agreement.

“Cash Collateral Security Agreement” means that certain Pledge Agreement dated
on or about the Second Amendment Effective Date by and between the appropriate
Borrower and the Administrative Agent.

“Second Amendment Effective Date” means June 10, 2016.

(b) The definition of “Applicable Margin” in Section 1.01 is hereby amended and
restated in its entirety to read as follows:

“Applicable Margin” means, for all Loans the applicable percentage set forth
below:

 

Applicable Margin

for Eurodollar Rate

Loans (bps)

  

Applicable Margin

for Base Rate Loans

 

Applicable Margin

for Commitment

Fees

3.25%

   1.75%   0.500%

(c) The definition of “Availability Period” in Section 1.01 is hereby amended
and restated in its entirety to read as follows:

 

2



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the date immediately prior to the Second Amendment Effective Date.

(d) The definition of “Converted Term Loan Maturity Date” in Section 1.01 is
hereby amended and restated in its entirety to read as follows:

“Converted Term Loan Maturity Date” means December 31, 2017.

(e) The definition of “Growth Capital Expenditures” in Section 1.01 is hereby
amended and restated in its entirety to read as follows:

“Growth Capital Expenditures” means Capital Expenditures related to the
remodeling of any existing Restaurants during any fiscal year.

(f) The definition of “Letter of Credit Expiration Date” is hereby amended and
restated in its entirety to read as follows:

“Letter of Credit Expiration Date” means the date immediately prior to the
Second Amendment Effective Date.

(g) The definition of “Revolving Credit Maturity Date” in Section 1.01 is hereby
amended and restated in its entirety to read as follows:

“Revolving Credit Maturity Date” means December 31, 2017.

(h) Section 2.04(b) of the Credit Agreement is hereby amended by (i) replacing
the reference therein to “First Amendment Effective Date” with a reference to
“Second Amendment Effective Date” and (ii) replacing the reference therein to
“$150,000” with a reference to “$200,000”.

(i) Section 7.01 of the Credit Agreement is hereby amended by adding the
following new clause (j):

(j) Liens in the form of cash collateral in an amount not to exceed $280,000 to
secure the California Litigation Surety Bond.

(j) Section 14.02 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

As of the end of any fiscal quarter, the Consolidated Cash Flow Ratio for the
Reference Period then ended shall not be less than the ratio set forth opposite
such fiscal quarter:

 

Fiscal Quarter

  

Ratio

FQ3 2015    1.35:1.00 FQ4 2015    1.20:1.00 FQ1 2016    1.15:1.00 FQ2 2016 and
thereafter    1.15:1.00

 

3



--------------------------------------------------------------------------------

(k) Section 14.03 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

No Borrower shall, nor shall any Borrower permit any Subsidiary to, directly or
indirectly make or become legally obligated to make (i) for the fiscal quarter
ending June 30, 2016, any Growth Capital Expenditures and (ii) for each fiscal
year thereafter, Growth Capital Expenditures costing in excess of $1,000,000 in
the aggregate for the Borrowers and their Subsidiaries during any such fiscal
year; provided, that that in each case, the Borrowers shall have at least
$2,000,000 in unrestricted cash at the time of the making of any such Growth
Capital Expenditure and after giving effect thereto.

(l) Section 14.04(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(a) [Reserved]

(m) Section 14.05 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

As of the end of each fiscal quarter referenced in the table below, Consolidated
EBITDA for such fiscal quarter then ended shall not be less than the minimum
amount set forth opposite such fiscal quarter:

 

Fiscal Quarter

  

Minimum Consolidated

EBITDA

FQ2 2016

   $2,300,000

FQ3 2016

   $1,500,000

FQ4 2016

   $1,400,000

4. Amendment Fee. In consideration of the agreements set forth herein, the
Borrowers shall pay to the Administrative Agent, for the ratable benefit of the
Lenders, an amendment fee in the amount of $20,000, which fee shall be
fully-earned, non-refundable, due and payable on and as of the Effective Date
(the “Amendment Fee”).

5. Payment of Fees and Expenses. Upon demand therefor, the Borrowers shall
reimburse the Administrative Agent for all fees and expenses of the
Administrative Agent (including without limitation, all fees and expenses of
counsel to the Administrative Agent) incurred in connection with the Loan
Documents, including without limitation this Agreement.

6. Effectiveness. This Agreement shall become effective as of the date hereof
(the “Effective Date”) when, and only when, each of the following conditions
shall have been satisfied or waived, as determined by the Administrative Agent
in its sole discretion:

(a) The Administrative Agent shall have received counterparts of this Agreement
duly executed by each of the Borrowers and the Administrative Agent.

(b) The Administrative Agent shall have received the Amendment Fee.

(c) The Administrative Agent shall have received (i) the Cash Collateral Deposit
and (ii) the Cash Collateral Security Agreement duly executed by the appropriate
Borrower.

 

4



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received reimbursement from the
Borrowers for all reasonable and documented fees and out-of pocket costs of the
Administrative Agent (including without limitation reasonable fees and costs of
counsel) incurred in connection with the Loan Documents and this Agreement.

7. Incorporation of Agreement. Except as specifically modified herein, the terms
of the Credit Agreement and the other Loan Documents shall remain in full force
and effect. The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders under the Credit Agreement or the other Loan Documents, or
constitute a waiver or amendment of any provision of the Credit Agreement or the
other Loan Documents, except as expressly set forth herein. The breach of any
provision or representation under this Agreement shall constitute an immediate
Event of Default under each of the Credit Agreement, and this Agreement shall
constitute a Loan Document.

8. Representations and Warranties. Each of the Borrowers represents and warrants
to the Administrative Agent and the Lenders as follows:

(a) Other than the Existing Events of Default, no default or Event of Default
exists under the Loan Documents on and as of the Effective Date.

(b) After giving effect to this Agreement, the representations and warranties of
such Borrower contained in the Loan Documents are true, accurate and complete on
and as of the Effective Date to the same extent as though made on and as of such
date except to the extent such representations and warranties specifically
relate to an earlier date.

(c) Such Borrower has the full power and authority to enter, execute and deliver
this Agreement and perform its obligations hereunder, under the Credit
Agreement, and under each of the Loan Documents. The execution, delivery and
performance by such Borrower of this Agreement, and the performance by such
Borrower of the Credit Agreement and each other Loan Document are within such
Borrower’s powers and have been authorized by all necessary corporate, limited
liability or partnership action of such Borrower.

(d) This Agreement has been duly executed and delivered by such Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(e) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Borrower of this Agreement.

(f) The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of such Borrower’s organization
documents or (ii) materially violate, contravene or conflict with any laws
applicable to such Borrower.

9. Release. In consideration of the Bank’s willingness to enter into this
Agreement, each of the Borrowers hereby releases and forever discharges the Bank
and each of the Bank’s predecessors, successors, assigns, officers, managers,
directors,　employees, agents, attorneys, representatives, and affiliates
(hereinafter all of the above collectively referred to as the “Bank Group”),
from any and all

 

5



--------------------------------------------------------------------------------

claims, counterclaims, demands, damages, debts,　suits,　liabilities,　actions and
causes of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents through the date of this Agreement, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which the
Borrowers may have or claim to have against any of the Bank Group.

10. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and their
respective successors and assigns. No other person shall have or be entitled to
assert rights or benefits under this Agreement.

11. Entirety. This Agreement and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
This Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.

12. Counterparts; Facsimile Delivery. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Agreement by facsimile shall be effective as an
original.

13. No Actions, Claims, Etc. As of the date hereof, each of the Borrowers hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Bank or the Bank’s officers, employees,
representatives, agents, counsel or directors arising from any action by such
persons, or failure of such persons to act under the Loan Documents on or prior
to the date hereof.

14. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by and interpreted in accordance with the laws of
the State of New York and applicable United States federal law.

15. Further Assurances. Each of the parties hereto agrees to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.

[Signature Pages Follow.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

BORROWERS:

 

FAMOUS DAVE’S OF AMERICA, INC., a Minnesota corporation By:  

/s/ Dexter Newman

Name:   Dexter Newman Title:   CFO

D&D OF MINNESOTA, INC.,

a Minnesota corporation

By:  

/s/ Dexter Newman

Name:   Dexter Newman Title:   CFO

LAKE & HENNEPIN BBQ AND BLUES, INC.,

a Minnesota corporation

By:  

/s/ Dexter Newman

Name:   Dexter Newman Title:   CFO

FAMOUS DAVE’S RIBS, INC.,

a Minnesota corporation

By:  

/s/ Dexter Newman

Name:   Dexter Newman Title:   CFO

FAMOUS DAVE’S RIBS-U, INC.,

a Minnesota corporation

By:  

/s/ Dexter Newman

Name:   Dexter Newman Title:   CFO FAMOUS DAVE’S RIBS OF MARYLAND, INC., a
Minnesota corporation By:  

/s/ John Beckman

Name:   John Beckman Title:   President

WAIVER AND SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

FAMOUS DAVE’S



--------------------------------------------------------------------------------

AGENTS AND LENDERS:    

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent, L/C Issuer and Lender

    By:  

/s/ Reginald T. Dawson

    Name:   Reginald T. Dawson     Title:   Sr. Vice President

WAIVER AND SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

FAMOUS DAVE’S